DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/26/2021 has been entered.
 	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,773,475 to Ohishi in view of U.S. Patent Application Publication No. 2014/00723230 to McNeal et al. (hereinafter McNeal) in view of U.S. Patent Application Publication No. 2016/0289520 to Bujnowski et al. (hereinafter Bujnowski) and further in view of U.S. Patent No. 2,857,879 to Johnson et al. (hereinafter Johnson).

With respect to claim 1, Ohishi teaches a structured abrasive article comprising shaped three-dimensional abrasive composite secured onto a major surface of a backing or base, wherein each composite comprises abrasive particles such as ceramic type abrasive particles such as aluminum oxide retained in an organic binder (see Ohishi, throughout the reference, in particular, abstract, Figures, col. 3 lines 19-30, col. 4 lines 54-58, col. 5, col. 6 lines 34-36, col. 8 lines 22-30, and cols. 9 and 10). The claim as amended include the recitation of the shaped abrasive composites comprising magnetizable abrasive particles retained in and “dispersed throughout” an organic binder, and Ohishi renders this limitation obvious. This is because Ohishi, in the process 
Ohishi does not expressly and/or literally disclose that the abrasive particles, within the shaped three-dimensional abrasive composites, comprise magnetizable abrasive particles which have a ceramic body being substantially completely coated or encapsulated with a magnetizable layer. Ohishi, also, does not expressly and/or literally disclose that the magnetizable abrasive particles are aligned substantially perpendicular to the major surface of the backing.
McNeal, drawn to abrasive articles (McNeal, throughout the reference), discloses the use of abrasive particles, having well defined shape, of materials such as alumina having a coating of a metal such as iron (McNeal, [0077]-[0078], [0088] and [0104]).

Thus, it would be well reasonable and within the scope of a skilled artisan, before the effective filing date of the claimed invention, to have replaced the ceramic type abrasive particles of Ohishi with the iron coated aluminum oxide abrasive particles of McNeal in order to make it possible to orient them in a predetermined orientation using a magnetic field, which has been known and used in orientation of abrasive particles as that shown and taught by Bujnowski and Johnson.
It should be noted that the disclosure of McNeal on the presence of a coating onto the shaped abrasive particles is taken to render a complete coating obvious specifically noting the fact that McNeal et al. do not disclose or hint to a partial coating of the abrasive particles. Johnson, also, teaches coating the magnetically susceptible material onto the abrasive grains, but does not disclose partially coating the abrasive grains with the magnetically susceptible material. 
Furthermore, it should be noted that while orienting abrasive particles has an effect on the final abrading result, it would be well within the scope of a skilled artisan to have been interested to orient the abrasive particles in the shaped three-dimensional abrasive composite of the combination of references, in particular, of 

With respect to claim 6, the combination of Ohishi in view of McNeal in view of Bujnowski and further in view of Johnson renders the claimed ceramic body being a precisely-shaped ceramic body obvious; in particular, McNeal et al. disclose that their shaped abrasive particles, which comprises of alumina being coated with iron, have a well-defined and identifiable shape (McNeal [0104]). 

With respect to claim 7, the combination of references renders the shaped abrasive composites having a precisely shaped abrasive composite obvious; in particular, Ohishi teaches precisely-shaped three-dimensional abrasive composite 

With respect to claim 8, the combination of references renders the shaped abrasive composites having a pyramidal shape obvious; in particular, Ohishi teaches pyramidal shape for their precisely shaped three-dimensional abrasive composites (Ohishi, Figures).

With respect to claim 9, the combination of references renders the shaped abrasive composites being close-packed obvious; in particular, Ohishi teaches and show close-packed precisely shaped three-dimensional abrasive composites on the backing (Ohishi, Figures).

With respect to claim 10, the combination of references renders an aspect ratio of at least 3 for the magnetizable abrasive particles obvious; in particular, McNeal discloses that their shaped abrasive particles, which comprise alumina being coated with iron, have a height that is greater than the width, and specifically, have an aspect ratio of “at least” about 1:1 (McNeal [0106]). The disclosed aspect ratio of “at least” 1:1 render the claimed ratio of “at least 3” obvious.

Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,773,475 to Ohishi in view of U.S. Patent Application Publication No. 2014/00723230 to McNeal et al. (hereinafter McNeal) in view of U.S. Patent No. .

With respect to claim 11, Ohishi teaches a structured abrasive article comprising shaped three-dimensional abrasive composite secured onto a major surface of a backing or base, wherein each composite comprises abrasive particles such as ceramic type abrasive particles such as aluminum oxide retained in an organic binder (see Ohishi, throughout the reference, in particular, abstract, Figures, col. 3 lines 19-30, col. 4 lines 54-58, col. 5, col. 6 lines 34-36, col. 8 lines 22-30, and cols. 9 and 10).
Ohishi, additionally, teaches a method for producing an abrasive article, wherein there is an abrasive layer having a three-dimensional structure, and the method comprises (1) filling a mold sheet having a plurality of regularly arranged recessed with an abrasive material coating solution containing abrasive grains, a binder, a solvent, to a predetermined depth, the recesses may be an inverse of the three-dimensional shape to be formed, (2) removing the solvent from the abrasive material coating solution in the recesses by evaporation, (3) filling the recesses further with a binder, wherein the binder would have good adhesion to the backing or base material and this second binder may be the same or different than the first binder (Ohishi, column 10, lines 17-23), (4) laminating a base material on the mold sheet to bond the binder to the base material, by superposing the base on the mold sheet and allowing the binder to adhere to the base material; the adhesion is carried by pressing with a roll for lamination, and (5) hardening the binder (Ohishi, Abstract and col. 9, line 45 to col. 10, line 60). Separation of the shaped three-dimensional abrasive composite from the mold 
Ohishi does not expressly and/or literally disclose that the abrasive particles, within the shaped three-dimensional abrasive composites, comprise magnetizable abrasive particles which have a ceramic body being substantially completely coated or encapsulated with a magnetizable layer. Also, Ohishi does not expressly and/or literally disclose that the magnetizable abrasive particles are oriented by means of a magnetic field.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Ohishi in order to replace the ceramic type abrasive particles of Ohishi with the iron coated aluminum oxide (i.e. ceramic) abrasive particles of McNeal motivated by the fact that by coating ceramic type abrasive particles with a metal such as iron it would be make it easier to orient the abrasive particles in the abrasive articles in a predetermined orientation using magnetic or electromagnetic field; it should be noted that McNeal is also drawn to a specific orientation of abrasive particles which is an upright orientation (i.e. perpendicular) (see McNeal [0106]). Nevertheless, and assuming arduendo that McNeal does not expressly disclose orienting the magnetizable abrasive particles in a position such as perpendicular to the major surface of the backing, it is reasonable to envision that a perpendicular orientation of particles would expose the sharp edges of the particles more efficiently during the abrading process, and thus, would result in a more effective abrading performance as that shown and taught by Johnson (Johnson, throughout the reference, in particular, column 1, lines 15-23 and lines 53-57; column 3, line 65 to column 4, line 5, and column 4, lines 27-36). Johnson is drawn to a process and apparatus to utilize magnets in orienting magnetizable abrasive particles in an upright position which would expose the sharpest edges of the magnetable abrasive particles, on the backing of an abrasive 
It should be noted that while orienting abrasive particles has an effect on the final abrading result, it would be well within the scope of a skilled artisan to have been interested to orient the abrasive particles in the shaped three-dimensional abrasive composite of Ohishi, and specially orienting them perpendicular to the backing or base, due to the fact that the shaped composites are secured on the backing or base and they retain the abrasive particles, and the fact that it is reasonable to envision that a perpendicular orientation of particles would expose the edges of the particles more efficiently, and thus, would result in a more effective abrading performance.
Additionally, it should be noted that according to the original disclosure of the present Application under examination, iron is a magnetizable material applied onto the surface of abrasive particles (see present Application under examination, specification, page 5, line 34).
Again as noted above, it would be reasonable and well within the scope of a skilled artisan to have been orienting the iron coated alumina abrasive particles, i.e. magnetizable abrasive particles, prior to curing or hardening the abrasive layer or material; inevitably, it is not possible to orient abrasive particles in a finally In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990).
However, it is to be noted that orientation of abrasive particles using magnetic field has been known as that shown and taught by Bujnowski who discloses the use of a force such a magnetic force to arrange the orientation of the abrasive particles either after the deposition of the particles or during the process of deposition (Bujnowski [0174]). Thus, it would be well reasonable and within the scope of a skilled artisan to have replaced the ceramic type abrasive particles of Ohishi with the iron coated aluminum oxide abrasive particles of McNeal in order to make it possible to orient them in a predetermined orientation using a magnetic or electromagnetic field, which has been known and used in orientation of abrasive particles as that shown and taught by Bujnowski, and wherein the orientation is one in which the particles have an upright orientation as that shown and taught by Johnson. 

With respect to claim 12, the combination of references renders the carrying out the steps of orienting the abrasive particles and at least partially curing the binder In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990).

With respect to claim 13, the combination of references renders sequentially carrying out the steps of d) orienting the abrasive particles and e) at least partially curing the binder precursor in the abrasive composite obvious; in particular, Ohishi teaches that after the base is superposed onto the mold sheet to allow the binder to adhere to the base material, the binder (i.e. organic binder) is hardened by heat, infrared radiation, or by electron beam radiation, ultraviolet radiation, or by another radiation energy such as visible light radiation (Ohishi, col. 10). This is considering the fact that according to the teachings of Bujnowski, the orientation of abrasive particles, 

With respect to claim 14, the combination of references renders the magnetizable abrasive particles having a ceramic body or core and being coated with a magnetizable layer on at least a portion thereof obvious; in particular, McNeal discloses shaped abrasive particles of materials such as alumina being coated with iron ([0077]-[0078] and [0088]) as detailed out above in the rejection of claim 11.

With respect to claim 15, Ohishi teaches a structured abrasive article comprising shaped three-dimensional abrasive composite secured onto a major surface of a backing or base, wherein each composite comprises abrasive particles such as ceramic type abrasive particles such as aluminum oxide retained in an organic binder (see Ohishi, throughout the reference, in particular, abstract, Figures, col. 3 lines 19-30, col. 4 lines 54-58, col. 5, col. 6 lines 34-36, col. 8 lines 22-30, and cols. 9 and 10).
Ohishi, additionally, teaches a method for producing an abrasive article, wherein there is an abrasive layer having a three-dimensional structure, and the method comprises (1) filling a mold sheet having a plurality of regularly arranged recessed with an abrasive material coating solution (i.e. malleable composition) containing abrasive grains, a binder, a solvent, to a predetermined depth, the recesses may be an inverse of the three-dimensional shape to be formed, (2) removing the solvent from the abrasive 
Ohishi does not expressly and/or literally disclose that the abrasive particles, within the shaped three-dimensional abrasive composites, comprise magnetizable abrasive particles which have a ceramic body being substantially completely coated or encapsulated with a magnetizable layer. Also, Ohishi does not expressly and/or literally disclose that the magnetizable abrasive particles are oriented by means of a magnetic field.
McNeal, drawn to abrasive articles (see McNeal, throughout the reference), disclose the use of abrasive particles, having well defined shaped, of materials such as alumina having a coating of a metal such as iron (McNeal, [0077]-[0078], [0088] and [0104]). Additionally, McNeal discloses that their shaped abrasive particles, i.e. magnetiable abrasive particles, have an aspect ratio of at least 1:1 (McNeal [0106]), and this is taken to render the claimed aspect ratio of at least 3 obvious.

However, it is to be noted that orientation of abrasive particles using magnetic field has been known as that shown and taught by Bujnowski who discloses the use of 
It should be noted that while orienting abrasive particles has an effect on the final abrading result, it would be well within the scope of a skilled artisan to have been interested to orient the abrasive particles in the shaped three-dimensional abrasive composite of Ohishi, and specially orienting them perpendicular to the backing or base, due to the fact that the shaped composites are secured on the backing or base and they retain the abrasive particles as also taught by Johnson. Additionally, it should be noted that according to the original disclosure of the present Application under examination, iron is a magnetizable material applied onto the surface of abrasive particles (see present Application under examination, specification, page 5, line 34).
It would be reasonable and well within the scope of a skilled artisan to have been orienting the iron coated alumina abrasive particles, i.e. magnetizable abrasive particles, prior to curing or hardening the abrasive layer or material; inevitably, it is not possible to orient abrasive particles in a finally hardened abrasive article. As noted above, according to MPEP 2144, “The rationale to modify or combine the prior In re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990).

With respect to claim 16, the combination of references renders claim 16 obvious; in particular, Bujnowski teaches that the abrasive particles may be oriented after deposition of the abrasive particles or during the process of deposition (Bujnowski, [0174]). Considering the embodiment of orienting the particles during deposition, the two steps are carried out concurrently.

With respect to claim 17, the combination of references renders the carrying out the steps of orienting the abrasive particles and at least partially curing the binder precursor, concurrently, obvious; in particular, it would be reasonable to envision that by performing a partial curing during the process of orienting the abrasive particles, the upright orientation and position of particles is maintained until the final curing and hardening of the abrasive layer or material. In short, it would be obvious and well within the scope of a skilled artisan that by doing so, the movement of already oriented abrasive particles is prevented. It should be noted that according to MPEP 2144, “The In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990).

With respect to claim 18, the combination of references renders claim 16 obvious; in particular, Bujnowski teaches that the abrasive particles may be oriented after deposition of the abrasive particles or during the process of deposition (Bujnowski, [0174]). Considering the embodiment of orienting the particles after deposition, the two steps are carried out sequentially.

With respect to claim 19, the combination of references renders sequentially carrying out the steps of d) orienting the abrasive particles and e) at least partially curing the binder precursor in the abrasive composite obvious; in particular, Ohishi teaches that after the base is superposed onto the mold sheet to allow the binder to adhere to the base material, the binder (i.e. organic binder) is hardened by heat, infrared radiation, or by electron beam radiation, ultraviolet radiation, or by another radiation energy such as visible light radiation (Ohishi, col. 10). This is considering the fact that according to the teachings of Bujnowski, the orientation of abrasive particles, 

With respect to claim 20, the combination of references renders the claimed ceramic body being a precisely-shaped ceramic body obvious; in particular, McNeal et al. disclose that their shaped abrasive particles, which comprises of alumina being coated with iron, have a well-defined and identifiable shape (McNeal [0104]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohishi in view of McNeal in view of Bujnowski and further in view of Johnson as applied to claim 1 above, and additionally in view of U.S. Patent No. 5,547,479 to Conwell et al. (hereinafter Conwell).
The combination of references renders claim 1 obvious as detailed out above. Additionally, Ohishi and McNeal disclose abrasive particles of materials such as aluminum oxide, i.e. ceramic type material. Johnson, also, teaches the use of non-magnetic particles which are then coated with a magnetically susceptible material. However, neither of the references expressly and/or literally disclose “alpha” aluminum oxide as the material forming abrasive particles. Although it would be obvious and well within the scope of a skilled artisan that alpha alumina (i.e. alpha aluminum oxide) is the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990).

Response to Arguments
Applicant's arguments filed 05/04/2021 have been fully considered but they are not persuasive.

Applicant has argued that Ohishi involves reducing cost by only including abrasive particles in the top portion of the shaped abrasive composites which is disposed upon a lamination binder without the abrasive particles. The top portion is hence not properly disclosed on the backing in Ohishi as required by claim 1. 
The Examiner, respectfully, submits that claim 1 includes the open transitional phase “comprising” in line 1 of said claim, which would allow other parts or components to be presented within the recitation of claim 1. Therefore, the fact that the shaped abrasive composite of Ohishi have a higher concentration of abrasive grains in their top portion does not teach away from the claimed limitation. The bottom portion of the shaped abrasive composites of Ohishi is also part of the shaped abrasive composite, and thus, it is the abrasive composite which is disposed on the backing. With respect to the new limitation that the abrasive grains are dispersed throughout the organic binder, it is to be noted that Ohishi, in the process shown in Figures 6a to 6e (Ohishi, Figures6 a- 6e, column 9, line 60 to column 10, line 60), discloses that the abrasive slurry fills the mold cavities, and then the solvent is evaporated, and the binder is hardened; Ohishi discloses that curing the binder takes place using heat. As a result, it is expected of the abrasive grains to be dispersed throughout the binder which was in the abrasive slurry. Although Ohishi discloses the use of more binders to fill up the recesses for lamination, said more binder does not have to be the same as the binder used to contain the abrasive grains in the abrasive slurry (Ohishi, column 10, lines 17-23). Therefore, the abrasive grains are dispersed throughout the binder that was used to hold/contain them originally, which is the first binder disclosed in the process of Figure 6. It is important to 

Applicant has argued that McNeal does not clearly teach in paragraph [0106] that the abrasive particles can be oriented by an applied force other than gravity, and that McNeal does not disclose an arranging an upright orientation for the abrasive particles, but that the upright geometry is just the shape of the particles, as argued by Applicant. 
The Examiner, respectfully, submits that the fact that McNeal is interested in an upright position is sufficient enough to render it obvious that an orientation of abrasive particles in a position to be perpendicular to the backing is well within the scope of a skilled artisan; nevertheless, references is made of Johnson, which is specifically drawn to the use of magnetic field in orienting magnetizable abrasive particles in an upright position, a position wherein the particles are perpendicular to the backing, for the purpose of having their sharpest edges exposed to provide better abrading performance for the abrasive article. Orientation of abrasive particles has also been taught by Bujnowski. 
Finally, it is to be noted that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Primary Examiner, Art Unit 1731